Citation Nr: 1411758	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased rating of 50 percent for the Veteran's service-connected PTSD, effective March 28, 2008 (date of claim).  The Veteran disagrees with the disability rating assigned, but has not expressed disagreement with the effective date assigned for the 50 percent rating.

In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Travel Board hearing.  See 38 C.F.R. § 20.1304 (2013).

Finally, as will be discussed in greater detail below, the Veteran has stated on previous occasions that he is unemployable due to his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  In light of the foregoing, the Board finds that it has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

A 70 percent rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice; that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  April 2008 and October 2008 letters sent to the Veteran provided him with compliant notice.  

The Veteran's pertinent treatment and employment records have been secured, and he has not indicated that there are any outstanding evidence/records yet to be obtained.  The RO arranged for a VA examination in April 2008.  A review of the examination report shows that the examiner reviewed the Veteran's claims file and administered a clinical interview, which included a mental status examination.  The report also contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Therefore, the Board finds the examination to be adequate.  

As noted above, the Veteran was provided an opportunity to set forth his contentions on the claim for an increased rating for his PTSD during an August 2010 Travel Board hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2010 Travel Board hearing the undersigned explained the issue of entitlement to an increased rating for PTSD, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411 based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  
It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the Veteran's March 2008 claim for an increased rating, he stated that although he was taking medication for his PTSD and attended weekly VA mental health group meetings on a regular basis, he still struggled with working and daily living.  Specifically, he noted that having to work caused stressful situations for him that sometimes led to the creating of a hostile environment.  He also described struggling daily with various PTSD symptoms, such as flashbacks, anger management issues, negative and intrusive thoughts, and sleep disturbances.

The Veteran's VA treatment records from April 2007 to October 2008 confirm his regular attendance at a weekly VA mental health group meeting for chronic PTSD.  These session notes frequently describe him as alert and oriented to person, place, time, and event, with overall behavior that is appropriate to the situation.  Suicidal and homicidal ideation are always denied.  In December 2007, the Veteran met separately with his mental health provider for follow-up treatment.  During this session, it was noted that the Veteran experienced increased PTSD symptoms during this time of the year.  On mental status examination, the Veteran was alert and oriented, with goal-directed thought content, and no suicidal/homicidal ideation.  A GAF score of 60 was assigned.  

On April 2008 VA examination, the Veteran reported that he suffered from depression, an irritable mood, and poor appetite.  He did not sleep well and thus did not feel rested when he woke up.  He noted that he experienced nightmares on average once a week and had daily flashbacks and intrusive thoughts.  He also noted that he was hypervigilant and startled easily.  Occupationally, the Veteran indicated that his concentration was "ok" unless he was angry about something going on at work.  He noted that he had problems with authority figures and had been written up several times in the past couple of years for anger-related issues, such as getting into arguments with management and co-workers.  Socially, the Veteran reported being isolative in nature as he did not like being around others, other than his PTSD group members (whom he saw during group therapy only) and a cousin who lived in town.  He also denied having any activities or leisure pursuits.

On mental status examination, the Veteran did not demonstrate any impairment of thought process or communication, or impaired impulse control.  His eye contact and interactions were good and appropriate, and he did not have any delusions or hallucinations.  He also had not experienced any suicidal ideation in the past six months and was not homicidal.  He demonstrated an ability to maintain minimal personal hygiene and other basic activities of daily living, and he was oriented to person, place, and time.  He also displayed normal speech patterns and flow of speech.  He did have some trouble with short-term memory and he also reported that his angry thoughts at work could turn into obsessive thinking.  

Based on the foregoing, the April 2008 VA examiner opined that the Veteran's social functioning and occupational functioning were "significantly impaired" with his quality of life "poor."  A GAF score of 55 was assigned.

At the August 2010 Travel Board hearing, the Veteran testified that while group therapy has helped him cope and manage his PTSD symptoms, he had nevertheless experienced increased symptoms in recent years, particularly in relation to his employment.  Specifically, the Veteran stated that he frequently had issues with his management and co-workers, and described a few occasions in which he had had physical or verbal confrontations with his fellow employees.  He further stated that the stresses he experienced at work made it difficult for him to relax at home, and noted that there were times when he managed to get through the work day fine but then went home and kicked the cat.  The Veteran also noted that these increased feelings of anger and violence at work led to an increased sense of loss of control, such that he experienced anxiety attacks and sometimes felt overwhelmed.

To support the Veteran's claims of increased difficulties in the workplace as a result of his PTSD, he has submitted employment records which show that in August 2007, he was warned after yelling in a department manager's face when he was told of a small mistake he had made.  In June 2008, he was warned after becoming angry and confrontational with another co-worker when he did not like the tone of voice used by that person.  In April 2009, the Veteran was cited for a dress code violation because he reported to work "looking extremely disheveled - unshaven, messy hair, wrinkled and dirty looking clothes."  In June 2009, a complaint was received from another co-worker about the Veteran getting angry when asked about a situation with a customer.  The Veteran was described as agitated and defensive, and it was noted that he had turned a small situation into a "huge" confrontation and had to leave the store to cool down.  In August 2009, the Veteran was again warned regarding his behavior in the workplace.  Specifically, after becoming angry about being assigned a task, he barged into the managers' office and confronted the assistant manager in a loud, combative manner.  In August 2010, the Veteran was provided a final written warning after he got angry at a co-worker and confronted him in an angry, loud manner.  This warning noted that because the Veteran had received four other write-ups, verbal and written, for losing his temper and talking in a combative/menacing way to other associates, he was being placed on a 2-day probation and any future blow-ups of this type would result in termination.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent rating is warranted for the Veteran's PTSD.  It is reasonably shown in the record that his PTSD has negatively impacted his work, family, and social life; in short, it has produced occupational and social impairment with deficiencies in most areas.  Significantly, there is substantial evidence that due to his anxiety, depression, irritable mood, recurrent flashbacks/ intrusive thoughts, and sleep disturbances, the psychiatric disability has impacted the Veteran's life to the extent that he has anger management problems that turn into obsessive thinking, impaired impulse control, and difficulty in adapting to stressful circumstances like work.  On at least one occasion he was also shown to have neglected his personal appearance and hygiene (as documented by his employment record).  These symptoms have negatively affected the Veteran's relations at work and in his personal life, rendering him unable to establish and maintain effective relationships.  In particular, he has essentially isolated himself from others apart from his group therapy members (whom he only sees once a week during group therapy) and one cousin.  His employment records also show that he has difficulty accepting feedback from management and does not get along with co-workers.  It is also noteworthy that during the April 2008 VA examination, the examiner opined that the Veteran's social and occupational functioning were "significantly impaired" and his quality of life "poor."

While records at various points in time during the appeal period present a more detailed picture of the Veteran's psychiatric disability, they do not show distinct periods of time when occupational and social impairment with deficiencies in most areas were not shown.  Consequently, the Board finds that a 70 percent rating is warranted for the entire appeal period, and that "staged" ratings are not warranted at this time.  

The issue of whether a still higher (100 percent) schedular rating is warranted for any part of the appeal for the Veteran's PTSD is addressed in the remand portion below, as is his claim for entitlement to an award of TDIU.  As such, these issues will not be addressed in this decision.


ORDER

A 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


REMAND

In any claim for an increased rating, the Board must consider whether the Veteran is entitled to the maximum rating allowed for that disability, which is generally 100 percent.  Although the evidence of record was (as decided above) sufficient to establish that the Veteran's service-connected PTSD warranted an increased rating of 70 percent, additional development is necessary to determine whether a still higher (100 percent) rating is warranted.  For these reasons, the Board has bifurcated the increased rating claim by granting a 70 percent rating for PTSD, but remanding the matter of entitlement to a rating in excess of 70 percent.

As for the additional development necessary for this increased rating claim, the Board notes that the most recent VA treatment records associated with the claims file are from October 2008.  As the Veteran has previously indicated that he receives regular follow-up treatment for his PTSD, it is likely that more recent records are available and any such records should be obtained for the record.  Likewise, the Veteran was last examined by a VA examiner in April 2008.  As it has been almost six years since that examination, he should be afforded an updated VA psychiatric examination.  See 38 C.F.R. § 3.327(a).

Regarding the Veteran's claim for a TDIU rating, a review of the record shows that this matter was denied in an October 2008 rating decision, during the pendency of his appeal for an increased rating for PTSD.  Although the Veteran did not appeal this rating decision and it is now final, the Court has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  In this regard, the Veteran has consistently reported that he is unable to maintain employment as a result of his service-connected PTSD, and in his October 2008 notice of disagreement, he specifically requested consideration for a 70 percent rating for his PTSD along with an award of TDIU.  The above decision grants a 70 percent rating for the Veteran's PTSD and in light of these changed circumstances, as well as the Veteran's contentions, the Board finds that his claim for a TDIU rating has been re-raised by the record and remains for consideration.

Prior to the re-adjudication of the Veteran's claim for a TDIU rating, additional development is also necessary.  Specifically, at the time of the October 2008 rating decision, the Veteran was still employed.  However, given the lapse of time since that rating decision, as well as the nature of the employment records that were last received (and dated through only August 2010), updated information is needed as to the Veteran's employment history/status.  

Accordingly, the case is REMANDED for the following actions:

1. 	Send a VCAA notice letter notifying the Veteran of what is necessary to substantiate the TDIU issue on appeal, and arrange for development to assess the impact his PTSD has/has had on his employment.  The Veteran must assist in this matter by providing any specific documents sought, and any releases necessary to obtain his employment records.

2. 	Request and associate with the claims file all relevant VA treatment records from the Wichita VA Medical Center dated from October 2008 to the present.

3. 	Ask the Veteran to identify the health care provider(s) of any additional treatment or evaluation he has received for his PTSD, records of which are not already associated with the claims file; and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

4. 	After the foregoing development has been completed, the Veteran should be scheduled for a psychiatric VA examination to determine the current severity of his service-connected PTSD as well as its impact on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for a 100 percent schedular rating (and if a symptom is noted present, its severity and frequency).  The examiner should opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If the examiner is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.  

5. 	When the development requested above has been completed, the case should be reviewed by the RO on the basis of additional evidence, with consideration given to the possibility of "staged" ratings for the Veteran's increased rating claim, if indicated by facts found, and also whether the Veteran warrants a TDIU rating for his service-connected disabilities.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Barbara C. Morton
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


